DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Kevin Yao (REG. No. L0790) on 03/17/2021.

Listing of Claims:
(Currently Amended) A method implemented by a first client, the method comprising:
sending information of a time-limited first business object obtained from a server to the second client according to a sharing request, to cause the second client to obtain the first business object from the server over a network and display the first business object in a user interface of the second client; 
performing a first operation causing a change on the first business object as displayed in a user interface of the first client according to a first operation command for the first business object of the first client;
waiting for a defined time period starting from a time point of the first operation command; and
sending a reduced data transmission comprising a plurality of operation commands input upon the first business object during the defined time period, the plurality of operation commands including the first operation command, to the second client, to cause the second client to perform the first operation within a time limit of the first business object, causing a change on the first business object as displayed in the user interface of the second client according to the first operation command;
wherein the first operation does not act upon the first business object at the server; and
wherein the information of the first business object and the first operation command are transmitted over a high-timeliness dedicated connection among a plurality of communication connections between the first client and the second client.

receiving an instant communication message inputted in the instant communication message input sub-region; and 
sending the instant communication message to the second client, to cause the second client to display the instant communication message in the user interface of the second client.
3. 	(Original) The method of claim 2, wherein the user interface of the first client further includes an instant communication message display sub-region, and the method further comprises receiving and displaying one or more instant communication messages sent by the second client, the one or more instant communication messages being displayed in the instant communication message display sub-region.
4. 	(Original) The method of claim 2, wherein communication connections are established between the first client and the second client, the communication connections including a sharing connection and an instant communication connection, wherein the sharing connection is used for transmission of at least one of the information of the first business object or the first operation command, and the instant communication connection is used for transmission of at least one of the instant communication message or the information of the first business object.
5. 	(Original) The method of claim 2, wherein an instant communication connection is established between the first client and the second client, the instant communication connection being used for transmission of the information of the first business object, the first operation command, and the instant communication message.
6. 	(Original) The method of claim 1, further comprising:
receiving contact information selected from a contact list of the first client, the second client corresponding to the selected contact information; and
generating a user interface of the first client.
7. 	(Original) The method of claim 1, wherein a communication connection is established by a server between the first client and the second client, the information of the first business object includes an identifier of the first business object, and sending the information of the first business object to the 
8. 	(Original) The method of claim 1, wherein the first operation command is inputted via a touch screen of the first client, and the operation command comprises at least one of a sliding command, a zoom-in command, a zoom-out command, a dragging command, or a selection command.
9. 	(Original) The method of claim 1, further comprising performing a second operation on the first business object in the user interface of the first client according to a second operation command for the first business object of the second client in response to receiving the first operation command from the second client.
10. 	(Original) The method of claim 1, further comprising:
sending a request for interchanging sharing modes to the second client;
receiving information of a second business object from the second client;
obtaining the second business object using the information of the second business object;
generating a first display sub-region and a second display sub-region in the user interface of the first client;
displaying the first business object of the first client and the obtained second business object in the first display sub-region and the second display sub-region; and
performing a third operation on the second business object in the user interface of the first client according to a third operation command for the second business object of the second client in response to receiving the third operation command from the second client.
11. 	(Original) The method of claim 12, further comprising: in response to receiving a fourth operation command for the second business object of the first client, performing a fourth operation on the second business object in the user interface of the first client according to the fourth operation command, and sending the fourth operation command to the second client, to cause the second client to perform the fourth operation on the second business object in the user interface of the second client.

13. 	(Currently Amended) One or more computer-readable media storing executable instructions that, when executed by one or more processors of a first client, cause the one or more processors to perform acts comprising:
sending information of a time-limited first business object obtained from a server to a plurality of second clients according to a sharing request, to cause a second client of the plurality of second clients to obtain the first business object from a server over a network and display the first business object in a user interface of the second client; and
in response to receiving a reduced data transmission comprising a plurality of operation commands input upon the first business object during a defined time period starting from a time point of a first operation command, the plurality of operation commands including the first operation command, for the first business object of the first client, performing a first operation causing a change on the first business object as displayed in the user interface of the first client according to the first operation command, and sending the first operation command to the plurality of second clients, to cause the second client of the plurality of second clients to perform the first operation within a time limit of the first business object, causing a change on the first business object as displayed on the user interface of the second client according to the first operation command;
wherein the first operation does not act upon the first business object at the server; and
wherein the information of the first business object and the first operation command are transmitted over a high-timeliness dedicated connection among a plurality of communication connections between the first client and the second client.
14. 	(Original) The one or more computer-readable media of claim 13, wherein the user interface of the first client includes an instant communication message input sub-region, and the acts further comprise:
receiving an instant communication message inputted in the instant communication message input sub-region; and

15. 	(Original) The one or more computer-readable media of claim 14, wherein the user interface of the first client further includes an instant communication message display sub-region, and the acts further comprise receiving and displaying instant communication messages sent by the plurality of second clients, wherein the instant communication messages sent by the plurality of second clients are displayed in the instant communication message display sub-region.
16. 	(Original) The one or more computer-readable media of claim 13, the acts further comprising performing a second operation on the first object in the user interface of the first client according to a second operation command for the first business object of the second client in response to receiving the second operation command from the second client.
17. 	(Original) The one or more computer-readable media of claim 13, the acts further comprising:
sending a request for interchanging sharing modes to one or more second clients of the plurality of second clients;
receiving second business object information from the one or more second clients, wherein a piece of the second business object information corresponds to a particular second client of the one or more second clients;
obtaining one or more second business objects using the received second business object information;
generating at least two display sub-regions in the user interface of the first client;
displaying the first business object of the first client and the one or more second business objects in the at least two display sub-regions; and
performing a third operation on a particular second business object of the one or more second business objects in the user interface of the first client according to a third operation command for the particular second business object in response to receiving the third operation command from a particular second client to which the particular second business object belongs.

performing a fourth operation on the particular second business object in the user interface of the first client according to a fourth operation command in response to receiving the fourth operation command for the particular second business object of the first client; and 
sending the fourth operation command to the particular second client to which the particular second business object belongs, to cause the particular second client to perform the fourth operation on the particular second business object in a user interface of the particular second client according to the fourth operation command.
19. 	(Currently Amended) A second client comprising: 
one or more processors;
memory;
a first receiving unit stored in the memory and executable by the one or more processors to receive sharing requests sent by a plurality of first clients;
a second receiving unit stored in the memory and executable by the one or more processors to receive first business object information of a plurality of time-limited first business objects obtained from a server sent by the plurality of first clients;
an acquisition unit stored in the memory and executable by the one or more processors to obtain a plurality of first business objects from the server over a network using the first business object information;
a generation unit stored in the memory and executable by the one or more processors to generate at least two display sub-regions in a user interface of the second client;
a display unit stored in the memory and executable by the one or more processors to display a second business object of the second client and the one or more first business objects in the at least two display sub-regions; and
an execution unit stored in the memory and executable by the one or more processors to perform an operation within a time limit of a first business object of the one or more first business objects, causing a change on [[a]] the first business object of the one or more first business objects as displayed in the user interface of the second client according to a first operation command for the first business object in response to receiving a reduced data transmission comprising a plurality of operation commands input upon the first business object during a defined time period starting from a time point of the first operation , from a corresponding first client to which the first business object belongs;
wherein the operation does not act upon the plurality of first business objects at the server; and
wherein the information of the one or more first business objects and the first operation command are transmitted over a high-timeliness dedicated connection among a plurality of communication connections between the first client and the second client.
20. 	(Original) The second client of claim 19, wherein communication connections are established between the second client and the plurality of first clients, the user interface of the second client includes a first display region and a second display region, the first display region including the at least two display sub-regions and being used for displaying the second business object, and the second display region being used for instant communications between the second client and the plurality of first clients.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 20 are allowed.
The closest prior art of record, Aguilar et al. (U.S. Patent Publication No. 2013/0132240 in view of Ivashin et al. (U.S. Patent Publication No. 2008/0091778), and none of the prior art of record discloses or suggests, alone or in combination, a method implemented by a first client, the method comprising: sending information of a time-limited first business object obtained from a server to the second client according to a sharing request, to cause the second client to obtain the first business object from the server over a network and display the first business object in a user interface of the second client; performing a first operation causing a change on the first business object as displayed in a user interface of the first client according to a first operation command for the first business object of the first client; waiting for a defined time period starting from a time point of the first operation command; and sending .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456